11th Court of Appeals
Eastland, Texas
Opinion
 
Anthony Scott Pope
            Appellant
Vs.                  No. 11-03-00411-CR -- Appeal from Erath County
State of Texas
            Appellee
 
            Anthony Scott Pope has filed in this court a motion to dismiss his appeal.  Attached to the
motion is a waiver of appeal signed by Pope, his attorneys, the district attorney, and the trial court. 
The motion is granted.
            The appeal is dismissed.
 
                                                                                                PER CURIAM
 
February 26, 2004
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.